By the Court,

Cole, J.
A preliminary question has been raised in this case, namely, whether this complaint can be sustained. It is in the nature of a creditor’s bill, and the suit was commenced since the adoption of the code.
In the case of Graham et al. vs. The La Crosse & Milwaukee Railroad Co., 10 Wis., 459, we' held that the remedy by creditor’s bill was abrogated by the code, and that the proceedings supplementary to an execution provided by that enactment, were intended as a substitute therefor. From the conclusion at which we have arrived upon the testimony we do not feel called upon to consider whether the decision of Graham et al. vs. The La Crosse & Milwaukee R. R. Co., would control this case, or to determine whether the objection taken is now available at this stage of the cause, it *205not having been raised by demurrer or answer. But as our opinion is with the appellant upon a point which we will now proceed to discuss, the further consideration of this objection is immaterial.
The circuit judge came to the conclusion, upon the evidence, that the deed made and executed by William Seymour and wife, on the 18th day of July, 1856, by which they conveyed to the appellant, Briggs, the undivided half of the west half of block 21, in the first ward of Kenosha, was without consideration and made with the intent to hinder and delay the creditors of said Seymour in the collection of their lawful demands, and therefore should be held void as to the respondent.
After a careful consideration of the testimony, we think it fails to sustain this conclusion. The case abundantly shows that William Seymour had promised and intended conveying to his daughter, Mrs. Briggs, some real estate in Kenosha, partly as an advancement to her, and partly as a compensation for her services before marriage. This purpose he attempted to effectuate first, by executing a deed to her of the whole premises in controversy, subsequently by conveying an undivided half thereof. But neither of these conveyances, for some reason, was ever delivered. William Seymour and Briggs had built the house upon the premises in 1846-7. The latter had contributed towards the erection of the building and improvements some fifteen hundred dollars or more, and in 1855 an undivided one-half of the premises was deeded by Seymour and wife to Briggs.
Beyond all question, this transaction was free from all suspicion of fraud. Briggs had paid a full, adequate and sufficient consideration for the property, by the amount which he had contributed towards the common improvement. The two families lived together in the same building until after the second marriage of William Seymour, when they con-*206eluded to live separate. Then it appears the following ar-rangnaent was entered into. Briggs purchased a certain house and lot worth $1,200 or $1,400, the annual rent of which would be $75 or $100. He gave Seymour a life lease of these premises. It was in consideration of this lease, and of the claims of Mrs. Briggs, whatever they were, and of natural love and aifection, that William Seymour and wife made and executed the conveyance of July 18th, 1856. But we axe unable to discover any thing in the testimony, which tends to show that this conveyance was made with intent to defraud creditors. There appears to have been a good and valuable consideration for the deed. We do not intimate that the life lease was worth as much as the undivided half of block 21. But that it was a good, valuable, if not adequate consideration for that property cannot be denied. As before observed it is apparent that Mr. Seymour expected and intended to convey to his daughter, Mrs. Briggs, some of his real estate. How much in justice and equity was due her for services rendered before her marriage it is not easy to determine. Considering her age at the time of marriage, and that she had always worked for her father as much as her health would permit, and it was fair to assume that Mr. Seymour was indebted to her to some extent. It was this indebtedness, the life lease, and the aifection which he entertained for his daughter which together constituted the consideration for the conveyance of July, 1856. From this it will be seen that that conveyance was not “voluntary and without consideration,” as the circuit judge states in his finding of facts. And we think the evidence equally fails- to snow any fraudulent design in executing the same.
The conveyance of July 1856 being considered valid, made bona fide and for valuable consideration, it must stand as against-the respondent’s judgment. An examination of the merits of that judgment becomes therefore unnecessary, al*207though we think it very clear that that judgment could hardly be sustained in a court of equity for the full amount. But we will not discuss this matter.
The judgment of the circuit court must be reversed, and the cause remanded for further proceedings in accordance with this opinion.